14 F.3d 605NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.
RETIRED CHICAGO POLICE ASSOC. an Illinois not-for-profitcorporation, individually and on behalf of itsmembers and other individuals who aremembers of the 1987 class,Plaintiffs-Appellants,v.CITY OF CHICAGO, a municipal corporation, at al., Defendant-Appellee,Katherine RYAN, et al., Plaintiffs-Appellants,andCoalition of Active and Retired Employees Political ActionCommittee, also known as C.A.R.E.P.A.C., Thomas J.Ahlfeld, Ignazio Bontempo, et al.,Intervenors-Appellants,v.CITY OF CHICAGO, a municipal corporation, at al., Defendant-Appellee.
No. 93-1894.
United States Court of Appeals, Seventh Circuit.
Jan. 18, 1994.Rehearing of Dismissal of Appeal Denied Feb. 23, 1994.

Before ENGEL*, RIPPLE and MANION, Circuit Judges.

ORDER

1
On consideration of the City of Chicago's "Motion to Dismiss Appeal" filed on October 19, 1993 and the Retired Chicago Police Association's ("RCPA's") "Opposition to City's Motion to Dismiss Appeal" filed on October 28, 1993, the Court grants the motion to dismiss.  RCPA is not a prevailing party within the meaning of 42 U.S.C. Sec. 1988 and therefore is not entitled to an award of fees.   Hanrahan v. Hampton, 446 U.S. 754, 757-58 (1980);   Palmer v. City of Chicago, 806 F.2d 1316, 1321-23 (7th Cir.1986).  With respect to the issues on which this court upheld the district court's summary judgment (denial of class certification, denial of leave to intervene, denial of motion for preliminary injunction) the court dismisses with prejudice.  On the issue of associational standing, this court dismisses without prejudice.



*
 The Honorable Albert J. Engel, of the United States Court of Appeals for the Sixth Circuit, is sitting by designation